  Case 2:20-cv-00079-JRG Document 15 Filed 06/04/20 Page 1 of 1 PageID #: 53



UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 2:20-cv-00079-JRG
Name of party requesting extension: ONE PLUS TECHNOLOGY CO.LTD.,by Plaintiff's counsel
Is this the first application for extension of time in this case?                         ✔ Yes
                                                                                              No
            If no, please indicate which application this represents:                         Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons: 5/15/2020
Number of days requested:                        30 days
                                              15 days
                                            ✔ Other _____
                                                    7     days
New Deadline Date: 6/12/2020                     (Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name: Jeffrey R. Bragalone
            State Bar No.: 02855775
            Firm Name: Bragalone Conroy PC
            Address: 2200 Ross Ave., Ste. 4500W
                         Dallas, TX
                         75201
            Phone: 214-785-6670
            Fax: 214-785-6680
            Email: jbragalone@bcpc-law.com, bcpcserv@bcpc-law.com
                  A certificate of conference does not need to be filed with this unopposed application.
